 

RP }
™ CaSe@'T'17°CV-02989-AT Documertt bdo Filed 09/19/20 Page 1of5

ck nn

OFFICIAL ABSENTEE/PROVISIONAL/EMERGENCY BALLOT
OFFICIAL DEMOCRATIC PARTY PRIMARY AND
NONPARTISAN GENERAL ELECTION RUNOFF BALLOT
OF THE STATE OF GEORGIA
AUGUST 11, 2020

To vote, backen the Oval (@) next to the candidate of yout choice To vote fora pense whose name is net on the palin eo aeriaily VeRL TE Ps ot cer
name in ihe write in section and blackep the Oval (@t net lo the write in section fyou desire ta yete YP Soe Ml fara PROPOSED LPS Esty
blacken the corresponding Oval ‘@ Use arly blue ar black pen or peacil

Do not vote far mote candidates than the number allowed foreach spectic office Doe nat cress cuban erase Hyon erase tomar fer ark 4
ballot or tear the ballot. your vole may not count

yor change your mind ot make ammstike. you may cefarn the ballot by writing “Spaied” across the face ofthe hallot and cefarreeyelipe scam, i
then inail the spolled ballot back to your county board of reqstrars. and you will be assued another aticiabal senter tailed Altar a ven. clita,
surrerder the Ballot te the poll manager of an early eobnq site wilbin your couoty er the: prec ene Tle whic nT yoo Are Assigned roa aE ter cee pier tteag tes

vale a reqular ballot

 

 

Pacuesia Mal he oles devenhidee oh morte, Pe EPR PNP EL Ma IME A ER EPR PTA ET ASE Otte i
MOCO CUISGAHES A AL Met Pate BES a Apr satttes tree a BO OE pee \
For State Representative NONPARTISAN
In the General Assembly From GENERAL ELECTION
65th District
(Vote for One) RUNOFF
Sharon Beasley-Teague For Judge. Superior Court of the
(Incumbent) Atlanta Judicial Circuit
(To Succeed Constance © Russell
Mandisha A. Thomas {Vote for One}

Melynee Leftridge Harris

For District Attorney of the

Atlanta Judicial Circuit Tamika Hrobowski-Houston
(Vote for One)

Paul Howard For Member, Fulton County
Incumbent) School Board District 4
(Vole for One}
Fani Willis
Franchesca Warren
For Sheriff
(Vote for One) Sandra C. Wright

Theodore "Ted" Jackson
(Incumbent)

Patrick “Pat” Labat
i}
fan

Plaintiff Exhibit 7.1 p.1 of 5

a . BERR HRBRBRE BRR ERB RRR RBBRB RBBB BBB RBRBRBRBRBRBRBERBRBEEE
7

BHEBERB ESRB ESBS ERS BBE BBRBRBRBBRBRBRBRBRBRBBRBRB BRB R ERE ES

 

Scanned on: ICP Tabulator: 718
Poll ID: 757 Ballot ID: 696

DEM - State House Dist 65
BLANK CONTEST

DEM - District Attorney - Atlanta
BLANK CONTEST

DEM - Sheriff
BLANK CONTEST

Superior Court - Atlanta - Russell
BLANK CONTEST

School Board Dist 4
BLANK CONTEST

PLAINTIFF EXHIBIT

7

1:17-cv-02989

 
Case 1:17-cv-02989-AT Document 888-6 Filed 09/11/20 Page 2 of 5

Copyright © 2020 Dominion Voting ine. All Rights Reserved

 

 

FULTON COUNTY

767-FA01A

NA

 

OFFICIAL ABSENTEE/PROVISIONAL/EMERGENCY BALLOT

OFFICIAL DEMOCRATIC PARTY PRIMARY AND
NONPARTISAN GENERAL ELECTION RUNOFF BALLOT
OF THE STATE OF GEORGIA
AUGUST 11, 2020

To vote, blacken the Oval (@) next to the candidate of your choice. To vote for a person whose name is not on the ballot, manually WRITE his or her
name in the write-in section and blacken the Oval (@) next to the write-in section. if you desire to vote YES or NO for a PROPOSED QUESTION,
blacken the corresponding Oval (@). Use only blue or black pen or pencil.

Do not vote for more candidates than the number allowed for each specific office. Do not cross out or erase. If you erase or make other marks on the
ballot or tear the ballot, your vote may not count.

If you change your mind or make a mistake, you may return the ballot by writing "Spoiled" across the face of the ballot and return envelope. You may
then mail the spoiled ballot back to your county board of registrars, and you will be issued another official absentee ballot. Alternatively, you may
surrender the ballot to the poll manager of an early voting site within your county or the precinct to which you are assigned. You will then be permitted to
vote a regular ballot.

 
 

‘Tunderstand that the offer or acceptance of money or any other object of value to vote for any particular candidate, list of candidates, issue, or list of issues included in this

 

 

 

For District Attorney of the
Atlanta Judicial Circuit
(Vote for One)

©) Paul Howard
(Incumbent)

(|
C \ Fen Willis
For Sheriff

(Vote for One)

\, Theodore "Ted" Jackson
(Incumbent)

© Patrick "Pat" Labat

+
ca

election constitutes an act of voter fraud and is a felony under Georgia law."/0.C.G.A, 21-2-284(@) and 21-2-383(a)J
For State Representative NONPARTISAN
In the General Assembly From GENERAL ELECTION
65th District
(Vote for One) RUNOFF
C fararon Beasley-Teague For Judge, Superior Court of the
(Incumbent) Atlanta Judicial Circuit
(To Succeed Constance C. Russell)
©) Mandisha A. Thomas (Vote for One)
» Melynee Leftridge Harris

C \ Tamika Hrobowski-Houston
i

For Member, Fulton County
School Board District 4
(Vote for One)

Franchesca Warren

) Sandra C. Wright

 

HARP

 

Papyenbe sna vee cpating hue AN Eights Bee er ae

'

FULTON COUNTY

767-FA01A

 

A (OMIOO

~ OFFICIAL ABSENTEE/PROVISIONAL/EMERGENCY BALLOT

OFFICIAL DEMOCRATIC PARTY PRIMARY AND
NONPARTISAN GENERAL ELECTION RUNOFF BALLOT
OF THE STATE OF GEORGIA
AUGUST 11, 2020

To vole, blacken the Oval (@) next fe the candidate of yout choice To vote fora perses abose name ig net og the balint maenanly WeRITE bs or cer
name in the write in section and blackep the Oval (@ 1 newt la the wile m section if you desire ta vate YE i oF NO fara PROPOSED GPL Es ay
blacken the corresponding Oval (@) Use arly blue ar black pen or pencil

Do not vote for more Candidates than the number allowkd foreach specticofhce Uo not cies aubarerase: Ifyou erase tmlare tian sans 9 te

ballot or tear the ballot. your vole may not count

    

Hyon change your mind oc make a nstake. you may cetarn the balla by writing “Spoted” across the fare ofthe ballot ane cedar
then mail the spoiled ballot back to your county board of reqstrars, and you will be rssued abetber alicia a sentee ballet Alte
surrender the ballot to the poll manager of an early voting site wilh your county er the precne He whiey yor aie assigned: rau a! cher
vote a requilar ballot

 

    

UPS nd Hal Be OME devep hance fn Pe dete

 
   

 

(Vote for One)

Sharon Beasley-Teague
(Incumbent)

Mandisha A. Thomas

For District Attorney of the
Atlanta Judicial Circuit
(Vote for One)

Paul Howard
iIncumbenty

Fani Willis
For Sheriff
(Vote for One}

Theodore “Ted” Jackson

(Incumbent)

Patrick “Pat” Labat

+
=

Plaintiff Exhibit 7.1 p. 2 of 5

Pe MSMOS AC SME OMA AMES 6
‘For State Representative : NONPARTISAN
In the General Assembly From GENERAL ELECTION
65th District RUNOFF

For Judge, Superior Court of the
Atlanta Judicial Circuit
(To Succeed Constance © Russell)
{Vote for One}

Melynee Leftridge Harris

Tamika Hrobowski-Houston

For Member, Fulton County
School Board District 4
(Vote far One}

Franchesca Warren

Sandra C. Wright

BREE RBBB BBB ERS BRB RBBPBBBBRBRBRBRRBBRBRBRBRHBRPRRBE ES

 

Scanned on: ICP Tabulator: 718
Poll ID: 757 Ballot ID: 696
DEM - State House Dist 65
BLANK CONTEST
DEM - District Attorney - Atlanta
BLANK CONTEST
DEM - Sheriff
BLANK CONTEST
Superior Court - Atlanta - Russell

BLANK CONTEST
School Board Dist 4
BLANK CONTEST
Case 1:17-cv-02989-AT Document 888-6 Filed 09/11/20 Page 3 of 5

Copyright

 

Jominior

 

Joting Inc. All Rights Reserved

ah
‘D

 

FULTON COUNTY

954-CHO4A,

MM

 

OFFICIAL ABSENTEE/PROVISIONAL/EMERGENCY BALLOT

OFFICIAL DEMOCRATIC PARTY PRIMARY AND
NONPARTISAN GENERAL ELECTION RUNOFF BALLOT
OF THE STATE OF GEORGIA
AUGUST 11, 2020

To vote, blacken the Oval (@) next to the candidate of your choice. To vote for a person whose name is not on the ballot, manually WRITE his or her
name in the write-in section and blacken the Oval (@) next to the write-in section. If you desire to vote YES or NO for a PROPOSED QUESTION,
blacken the corresponding Oval (@). Use only blue or black pen or pencil

Do not vote for more candidates than the number allowed for each specific office. Do not cross out or erase. If you erase or make other marks on the
ballot or tear the ballot, your vote may not count.

If you change your mind or make a mistake, you may return the ballot by writing "Spoiled" across the face of the ballot and return envelope. You may
then mail the spoiled ballot back to your county board of registrars, and you will be issued another official absentee ballot. Alternatively, you may
surrender the ballot to the poll manager of an early voting site within your county or the precinct to which you are assigned. You will then be permitted to
vote a regular ballot.

‘Tunderstand that the offer or acceptance of money or any other olyect of value to vote for any particular candidate, list of candidates, issue, or list of issues included in this
election constitutes an act of voter fraud and is a felony under Georgia law." (0.C.G.A. 21-2-284(e) and 21-2-38 Haj}

 

 

 

For State Representative NONPARTISAN
In the General Assembly From GENERAL ELECTION
65th District RUNOFF
(Vote for One)

©) Sharon Beasley-Teague
(Incumbent)

For Judge, Superior Court of the
Atlanta Judicial Circuit
(To Succeed Constance C. Russell)

@ Mandisha A. Thomas (Vote for One)

© Melynee Leftridge Harris

For District Attorney of the
Atlanta Judicial Circuit @® Tamika Hrobowski-Houston
(Vote for One)

@ Paul Howard

For Member, Fulton County
(Incumbent)

School Board District 4
(Vote for One)
CO Fani Willis
@ Franchesca Warren
For Sheriff
(Vote for One) ©) Sandra C. Wright
») Theodore "Ted" Jackson
(Incumbent)

@ Patrick "Pat" Labat

+
aaa

 

Faeyr ONS Ductaninns ating tee aI ght: Hae aes eet

 

| i SBEREEBRB BEBE EBRB RBS RBBB BRBB BBB RB SERB RBRBRBERBRBBERBBeeee
=

FULTON COUNTY

954-CHO4A

 

OFFICIAL ABSENTEE/PROVISIONAL/EMERGENCY BALLOT

OFFICIAL DEMOCRATIC PARTY PRIMARY AND
NONPARTISAN GENERAL ELECTION RUNOFF BALLOT
OF THE STATE OF GEORGIA
AUGUST 11, 2020

 

 
 

uu

Ty vate, blacken the Oval (@ next te the candidate of your hotce: To vate fora perscr abege mame re ret on the ballet ally WRITE Pore er
hame in the write in section and blackep the Oval 4@i ned fe the writen section of yor dasie ty cate fio oO NO fora PROPOSED QUES TH
blacken the corresponding Oval (@) Use aoly blue or black pen or penal

Uo not vote far more candidates than the number allowed foreach specific office Do nobetess cub acer ase ypu enise or make ether ranks the

ballot of tear the ballot, your vole may net count

Hyon change your mind or make a nustake. you may ctu the ballat by writing “Spoiled « '
ther mail the spoled ballot back to your county boatd sfregistars. and you wall be issued «
surrender the ballot te the poll anager of an early vating site within: yout county of the pecan t hs whic yt ate

vate a requiar ballot

  

 

vote al a vate

eyes

    

Pecutersian that the Meroe awvesity HL tate LO VME LO PE NA Fede PLE SE
m Sito range EL OE Le
‘For State Representative NONPARTISAN
In the General Assembly From GENERAL ELECTION
65th District RUNOFF

(Vote for One}
For Judge, Superior Court of the
Atlanta Judicial Circuit
(To Succeed Constance © Russell)
(Vote for One)

Sharon Beasley-Teague
(Incumbent)
Mandisha A. Thomas
Melynee Leftridge Harris
For District Attorney of the

Atlanta Judicial Circuit
(Vote for One)

Tamika Hrobowski-Houston

Paul Howard For Member, Fulton County
tneumbent) School Board District 4
(Vote for One)
Fani Willis
@ Franchesca Warren
For Sheriff

(Vote for One) Sandra C. Wright

Theodore “Ted” Jackson
(neumbent)

@ Patrick “Pat” Labat

Plaintiff Exhibit 7.1 p. 3 o0f5

Pert +

 

 

 

Scanned on: ICP Tabulator: 718
Poll ID: 634 Ballot ID: 694
DEM - State House Dist 65

BLANK CONTEST
DEM -
BLANK CONTEST

DEM - Sheriff
Patrick ”Pat” Labat
Superior Court - Atlanta

BLANK CONTEST
School Board Dist 4
Franchesca Warren

District Attorney - Atlanta

Russell

 
3G

Case 1:17-cv-02989-AT Document 888-6 Filed 09/11/20 Page 4 of 5

Copyright © 2020 Dominion Voting Ine. All Rights Reserved

+

 

FULTON COUNTY

nt WM

 

 

OFFICIAL ABSENTEE/PROVISIONAL/EMERGENCY BALLOT

OFFICIAL DEMOCRATIC PARTY PRIMARY AND
NONPARTISAN GENERAL ELECTION RUNOFF BALLOT
OF THE STATE OF GEORGIA
AUGUST 11, 2020

To vote, blacken the Oval (@) next to the candidate of your choice. To vote for a person whose name is not on the ballot, manually WRITE his or her
name in the write-in section and blacken the Oval (@) next to the write-in section. If you desire to vote YES or NO for a PROPOSED QUESTION.
blacken the corresponding Oval (@). Use only blue or black pen or pencil

Do not vote for more candidates than the number allowed for each specific office. Do not cross out or erase. If you erase or make other marks on the
ballot or tear the ballot, your vote may not count,

Ifyou change your mind or make a mistake, you may return the ballot by writing "Spoiled" across the face of the ballot and return envelope. You may
then mail the spoiled ballot back to your county board of registrars, and you will be issued another official absentee ballot. Alternatively, you may
surrender the ballot to the poll manager of an early voting site within your county or the precinct to which you are assigned. You will then be permitted to
vote a regular ballot.

“Tunderstand that the offer or acceptance of money or any other object of value to vote for any particular candle
election constitutes an act of voter fraud and isa felony under Georgia law."/0.C.G.A

 
 

st of candidates, issue, or list of issues included in this
-2-264(e) and 21-2-38Ha)]

 

 

For State Representative NONPARTISAN
In the General Assembly From GENERAL ELECTION
65th District RUNOFF

(Vote for One)

“) Sharon Beasley-Teague
(Incumbent)

For Judge, Superior Court of the
Atlanta Judicial Circuit
(To Succeed Constance C. Russell)
(Vote for One)

Melynee Leftridge Harris

/© Mandisha A. Thomas

For District Attorney of the
Atlanta Judicial Circuit fi Tamika Hrobowski-Houston

(Vote for One)

© Paul Howard

For Member, Fulton County
(Incumbent)

School Board District 4
(Vote for One)

F Franchesca Warren

_) Sandra C. Wright

) Fani Willis

For Sheriff
(Vote for One)

L rreosor "Ted" Jackson

(Incumbent)

©) Patrick "Pat" Labat

 

FULTON COUNTY Wi

 

OFFICIAL ABSENTEE/PROVISIONAL/EMERGENCY BALLOT

OFFICIAL DEMOCRATIC PARTY PRIMARY AND
NONPARTISAN GENERAL ELECTION RUNOFF BALLOT
OF THE STATE OF GEORGIA
AUGUST 11, 2020

Towle fhicner he Osa 1@ ext fe the aneidate of your chuiwe To vote fara perso: whose danke nolan the ballot manually WRITE hes or het
| eae een thie: writes © Stee tard abe bids het the wal /@ neotto the welle-n section Ifyou desue to vote YES of NO fora PROPOSED QUESTION
| Bla ken [he cattespolaiiy Oval (Qe Use ubly Dlue or black pen or pened
Do osatyete for wire candidates that the pumbet allowed tor each specific office Do nat cress autor erase: It you erase or make other marks an the
| balotut teal tie Vabyt your vole May Hol cuunt
Wee hat ge ye cr otitd ot tigke acmusbike: you iay feturt the ballot by wating "Spoied™ ar toss the face ol the ballotand return envelape: Your stay
Thera Mr spetest hallo! Dark fo youl Gutfy bound of rqistrars and you will be issued another official absentee ballot Ateriatively yuu tay
Sutter die the bal tC the poll manager oboe esdtfly soling site: within your couIY ofthe preci Cle WAIN you are assigned You will thet ba pertnttted to

Note a qa a! balla!

HU ee I ey

 

For State Representative NONPARTISAN
In the General Assembly From GENERAL ELECTION
65th District RUNOFF

Vote tor Ones

For Judge, Superior Court of the
Atlanta Judicial Circuit
(lo Succeed Constance © Russell)
(Vote for One)

Sharon Beasley-Teague
vip. anitert
Mandisha A. Thomas
Melynee Leftridge Harris
For District Attorney of the

Atlanta Judicial Circuit
(Vote tor One)

“4
Tamika Hrobowski-Houston

Paul Howard For Member, Fulton County
{Meambents School Board District 4
(Vote tor One)
Fani Willis
Franchesca Warren
For Sheriff

(Vote for One; Sandra C. Wright

Theodore "Ted" Jackson
(nc uinberity

Patrick "Pat" Labat

Plaintiff Exhibit 7.1 p.4 of 5

 

 

Tabulator: 718
Ballot ID: 695

Scanned on: ICP
Poll ID: 618

DEM - State House Dist 65
BLANK CONTEST

DEM - District Attorney - Atlanta
BLANK CONTEST

DEM - Sheriff
BLANK CONTEST

Superior Court - Atlanta - Russell
BLANK CONTEST

School Board Dist 4
BLANK CONTEST
3%

Case 1:17-cv-02989-AT Document 888-6 Filed 09/11/20 Page 5 of5

Copyright © 2020 Dominion Voting inc. All Rights Reserved

Ay
Sie

B
LS

 

FULTON COUNTY

955-CHO5

WINE

 

 

OFFICIAL ABSENTEE/PROVISIONAL/EMERGENCY BALLOT

OFFICIAL DEMOCRATIC PARTY PRIMARY AND
NONPARTISAN GENERAL ELECTION RUNOFF BALLOT
OF THE STATE OF GEORGIA
AUGUST 11, 2020

To vote, blacken the Oval (@) next to the candidate of your choice. To vote for a person whose name is not on the ballot, manually WRITE his or her
name in the write-in section and blacken the Oval (@) next to the write-in section. If you desire to vote YES or NO for a PROPOSED QUESTION
blacken the corresponding Oval (@). Use only blue or black pen or pencil.

Do not vote for more candidates than the number allowed for each specific office. Do not cross out or erase. If you erase or make other marks on the
ballot or tear the ballot, your vote may not count.

Ifyou change your mind or make a mistake, you may return the ballot by writing "Spoiled" across the face of the ballot and return envelope. You may
then mail the spoiled ballot back to your county board of registrars, and you will be issued another official absentee ballot. Alternatively, you may
surrender the ballot to the poll manager of an early voting site within your county or the precinct to which you are assigned. You will then be permitted to
vote a regular ballot.

‘Tunderstand that the offer or acceptance of money or any other object of value to vote for any pantcular candidate, ist of candidates, issue, or list of issues included in this
election constitutes an act of voter fraud and is a felony under Georgia law."[O.C.G.A. 21-2-284(@) and 21-2-383(4)]

 

 

For State Representative NONPARTISAN
In the General Assembly From GENERAL ELECTION
65th District RUNOFF

(Vote for One)

©) Sharon Beasley-Teague
(Incumbent)

For Judge, Superior Court of the
Atlanta Judicial Circuit
(To Succeed Constance C. Russell)

A mancisha A. Thomas (Vote for One)

Melynee Leftridge Harris

For District Attorney of the
Atlanta Judicial Circuit Loramie Hrobowski-Houston
(Vote for One)
© Paul Howard
(Incumbent)

( fri Willis

For Sheriff
(Vote for One)

For Member, Fulton County
School Board District 4
(Vote for One)
> Franchesca Warren
a Sandra C. Wright
. Theodore "Ted" Jackson

(Incumbent)

©) Patrick "Pat" Labat

 

 

 

Pepvnabh AIA Dewan: doting bir AW Ranh: Bec et

* il fan

 

FULTON county iM

~ OFFICIAL ABSENTEE/PROVISIONAL/EMERGENCY BALLOT

OFFICIAL DEMOCRATIC PARTY PRIMARY AND
NONPARTISAN GENERAL ELECTION RUNOFF BALLOT
OF THE STATE OF GEORGIA
AUGUST 11, 2020

   

 

 

   

Ta vole, bhicken the Oval (@)) next lo the candidate af your charce To vole ora person whose nape ig nef tee abet martaly YeRITE Po cone
name in the write 4 section and blacken the Oval (@ i oext fe the watein section [yaa deste to sate yb! ot NO fina PROPOSED GhEST Md
blacken the corresponding Oval (@) Use ony blue or black pen or pencil

Dornot vote for more candidates than the number allowed for each specific office Da wots tass out on erase Fy nr ease or eiame otter apes 0 the
ballot ot tear the ballol, your vole may not count

[Hye change your mind or make a qustake. youu thay cetutn the ballot by wating “Spoiled actos the face af the baloband retueyenyedype yo ma
then mail the spnded ballot back to your county board of reqistrars. and you will be issued another afficalabsentee ballot Aller atyey

surrender the ballot to the poll manager ofan early voting site withit: yout county oF the plecne tty whieh year assigned vor as Phen ce pesseattant »

vale a requiar ballot

  
  

sorterstnnd Mit he affe a0 cep

rereteae ve

Poy pe fo
syagit a

  

AF Mnd ss MEM Une

NONPARTISAN

For State Representative

In the General Assembly From GENERAL ELECTION
65th District RUNOFF

{Vote for One)

For Judge, Superior Court of the
Atlanta Judicial Circuit
(To Succeed Constance C Russell)
(Vote for One)

Sharon Beasley-Teague
(incumbent)

A Mendisha A. Thomas
Melynee Leftridge Harris
For District Attorney of the

Atlanta Judicial Circuit

7 Tamika Hrobowski-Houston
{Vole for One)

Paul Howard For Member, Fulton County
(Incumbent) School Board District 4
(Vote for One)
Pri Willis
Franchesca Warren
For Sheriff

(Vote for One}

A vrwosor “Ted" Jackson

(Incumbent)

@ Sandra C. Wright
Patrick "Pat" Labat

Plaintiff Exhibit 7.1 p.5 of 5

i

 

Tabulator: 718
Ballot ID: 695

Scanned on: ICP
Poll ID: 618

DEM - State House Dist 65
Mandisha A- Thomas
DEM - District Attorney - Atlanta
BLANK CONTEST
DEM - Sheriff
Theodore ”Ted” Jackson CI)
Superior Court - Atlanta - Russell
Tamika Hrobowski-Houston
School Board Dist 4
Sandra C- Wright
